Case: 18-60706     Document: 00515646642         Page: 1     Date Filed: 11/20/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     November 20, 2020
                                  No. 18-60706
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Kefali Teame Berhe,

                                                                      Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A212 997 030


                    ON PETITION FOR REHEARING


   Before Wiener, Haynes, and Costa, Circuit Judges.
   WIENER, Circuit Judge:*
          Petitioner Kefali Teame Berhe seeks rehearing of this panel’s decision
   affirming the Board of Immigration Appeals’ (“BIA”) conclusion that he is


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-60706         Document: 00515646642             Page: 2      Date Filed: 11/20/2020




                                          No. 18-60706


   ineligible for asylum and withholding of removal. Berhe contends the panel
   failed to address his contention that the BIA (1) applied the wrong standard
   of review and (2) erred in finding that he did not have a well-founded fear of
   future persecution based on his illegal departure from Eritrea. We grant
   rehearing and withdraw our prior opinion, Berhe v. Barr, 810 F. App'x 318,
   319 (5th Cir. 2020), substituting the following in its place. 1
                                    I. BACKGROUND
          Berhe is an Eritrean citizen who served in the Eritrean National
   Service for approximately ten years before arriving in the United States. He
   was paid roughly twenty-five dollars a month for his service, but payments
   ceased when he was instructed to enroll in a mechanical engineering program
   at the Eritrean Institute of Technology. Although Berhe complained to an
   Eritrean Ministry of Education official about the lack of pay, he continued to
   attend school for about a year, until he and dozens of other similarly situated
   members of the national service began to boycott classes. At a meeting with
   Ministry of Education officials, Berhe demanded that he and his colleagues
   be paid in full or released from national service. The students were told that
   working toward their advanced degrees without compensation was their duty
   because they were not directly participating in Eritrea’s war for
   independence. The students were instructed to sign a paper indicating their
   refusal to attend school without compensation; Berhe and seventy-two other
   students signed the document. Unable to support his family without
   compensation, Berhe left school and sought to return to his active military
   unit but was told by his supervising officer to return home and await further
   orders.



          1
              Judge Haynes disagrees and would deny the petition for rehearing.




                                                2
Case: 18-60706        Document: 00515646642             Page: 3      Date Filed: 11/20/2020




                                         No. 18-60706


             Shortly after returning home, Berhe was arrested by Eritrean soldiers
   and imprisoned for six months without being charged with a crime. While in
   prison, Berhe was interrogated on multiple occasions about his opposition to
   the government and was at least once “hit in the stomach, tied so that his
   arms and legs were lashed together behind his back, and left face-down in the
   mud for roughly two hours.” While being transported to a new prison
   facility, Berhe fled, seeking refuge in a relative’s home before traveling to
   Sudan, Israel, Burundi, Uganda, Ethiopia, Brazil, and ultimately the United
   States.
             The Department of Homeland Security (“DHS”) served Berhe with
   a Notice to Appear shortly after his arrival in the United States. Berhe
   conceded removability but sought asylum and withholding of removal under
   both Section 241(b)(3) of the Immigration and Nationality Act (“INA”) and
   the Convention Against Torture (“CAT”). The Immigration Judge (“IJ”)
   found that Berhe was ineligible for asylum or withholding of removal under
   the INA because he had not demonstrated that he was punished on account
   of his political opinion. The IJ instead characterized Berhe’s protest as a
   “personal ‘pay dispute’” and concluded that any retaliation Berhe suffered
   as a result of his opposition to the government’s compensation policy was not
   the result of his political persuasion but of the government’s interest in
   enforcing military discipline. With respect to Berhe’s well-founded fear of
   future persecution contention, the IJ explained that although Berhe “might
   be subject to penalties for violating Eritrea’s travel laws,” such penalties
   would not rise to the level of persecution. 2




             2
             The IJ nevertheless granted Berhe’s petition for CAT relief on the basis that
   Berhe would more likely than not be tortured if he returned to Eritrea because he deserted
   the military and fled the country without permission.




                                               3
Case: 18-60706      Document: 00515646642          Page: 4    Date Filed: 11/20/2020




                                    No. 18-60706


          The BIA affirmed, finding that Berhe had not established that he had
   suffered past persecution because the government’s actions were designed
   to maintain order and discipline rather than punish Berhe for his political
   opinion. The Board also agreed that punishment for violation of Eritrea’s
   travel laws would not constitute persecution.
          Berhe appealed, claiming that the BIA erred in finding that he had
   neither suffered past persecution nor established a well-founded fear of
   future persecution. The panel denied Berhe’s petition for review, explaining
   that the BIA’s decision was supported by evidence that Berhe was persecuted
   not for his political opinion but for military disobedience and a desire to
   maintain order. Berhe, 810 F. App'x at 319. The panel did not specifically
   address Berhe’s claim regarding fear of future persecution.
                       II. PETITION FOR REHEARING
          Berhe contends that the panel’s original opinion overlooked two
   dispositive issues, proper consideration of both of which require remand to
   the BIA. First, Berhe contends that the panel failed to address the BIA’s
   incorrect application of an “either-or” analysis when deciding that he was
   punished not for his political opinion but for military insubordination. Berhe
   asserts that the panel failed to consider that his punishment could stem from
   both a desire to maintain order and retaliation for political opposition.
          Second, Berhe urges that the panel neglected to consider whether he
   had established a well-founded fear of future persecution based on his illegal
   departure from Eritrea. Specifically, Berhe stresses that Eritrea has strict
   travel laws and notes that any related punishment would inevitably be “on
   account of” his political opinion because the government believes him to be
   an organizer of political opposition.
   In opposition to panel rehearing, the government contends that affirmance
   was appropriate because the BIA properly concluded that Berhe was




                                           4
Case: 18-60706      Document: 00515646642          Page: 5   Date Filed: 11/20/2020




                                    No. 18-60706


   punished for apolitical reasons and that the BIA and IJ were not required to
   consider any evidence of mixed motives under Milat v. Holder, 755 F.3d 354
   (5th Cir. 2014). The government further avers that any oversight by the panel
   with respect to Berhe’s future-persecution claim was harmless because Berhe
   had not produced any evidence demonstrating that punishment for the
   violation of Eritrea’s travel laws would be motivated by his political opinion.
                            III. LEGAL STANDARD
            The BIA’s factual findings are reviewed for substantial evidence,
   Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009), and its legal conclusions
   are reviewed de novo, Orellana-Monson v. Holder, 685 F.3d 511, 517 (5th Cir.
   2012). With respect to factual issues, reversal is warranted only if “the
   evidence was so compelling that no reasonable factfinder could conclude
   against it.” Wang, 569 F.3d at 537. “The errors or other failings of the
   immigration judge's opinion are considered only if they have some impact on
   the BIA's decision.” Abdel-Masieh v. U.S. I.N.S., 73 F.3d 579, 583 (5th Cir.
   1996).
                                 IV. ANALYSIS
            The Immigration and Nationality Act authorizes the Attorney
   General to grant asylum to a “refugee,” which the statute defines as any
   person “who is unable or unwilling to return” to his or her country of origin
   “because of persecution or a well-founded fear of persecution on account of
   race, religion, nationality, membership in a particular social group, or
   political opinion.” 8 U.S.C. § 1101(a)(42)(A). The applicant must
   demonstrate that one of these five enumerated characteristics “was or will
   be at least one central reason for persecuting the applicant.” 8 U.S.C. §
   1158(b)(1)(B)(i). Because “the nexus requirement is not an ‘either-or’
   proposition,” a court must consider the existence of multiple motives for the
   persecutor’s actions, when evidence of such mixed motives exists. Ontunez-




                                          5
Case: 18-60706         Document: 00515646642              Page: 6       Date Filed: 11/20/2020




                                          No. 18-60706


   Tursios v. Ashcroft, 303 F.3d 341, 349 (5th Cir. 2002); see also Rivas-Martinez
   v. I.N.S., 997 F.2d 1143, 1148 (5th Cir. 1993) (remanding to BIA for
   consideration of mixed motives). “[A]lthough a statutorily protected ground
   need not be the only reason for harm, it cannot be incidental, tangential,
   superficial, or subordinate to another reason for harm.” Cabrera v. Sessions,
   890 F.3d 153, 159 (5th Cir. 2018) (quoting Sealed Petitioner v. Sealed
   Respondent, 829 F.3d 379, 383 (5th Cir. 2016)).
           Berhe contends that the BIA, which affirmed the IJ with little analysis,
   failed to employ a mixed-motive analysis. 3 On further consideration, we
   agree. Although the IJ cited the mixed-motive standard in his recitation of
   the applicable law, he neglected to consider whether Berhe’s insubordinate
   act of boycotting classes had a political dimension that affected his
   punishment. Without analyzing whether Berhe’s boycott broadcasted a
   political opinion, the IJ characterized Berhe’s act as a “personal ‘pay
   dispute’” and explained that “[p]unishment by a military superior for refusal
   to follow orders is not persecution under the Act.” 4 But Berhe did not speak


           3
              The government concedes that the IJ and BIA neglected to conduct a mixed-
   motive analysis but insists that such analysis was not necessary under this court’s ruling in
   Milat v. Holder. This contention is misplaced. Milat held that punishment for evading
   military conscription does not constitute persecution unless the asylum applicant can show
   that either “(1) the penalty imposed would be disproportionately severe on account of a
   protected ground, or (2) the applicant would be required to engage in inhumane conduct
   as part of military service.” 755 F.3d at 361. As an initial matter, Berhe’s claim of past
   persecution has nothing to do with evasion of military conscription; in fact, Berhe sought
   to rejoin his active military unit after leaving school. Even if Milat were applicable, it is
   distinguishable as Milat could not show evidence of disproportionate treatment on account
   of his political opinion because there was no evidence that his political opinion was ever
   known to his persecutors. In contrast here, Berhe presented evidence that he voiced his
   political opinion to government officials and was interrogated about those opinions while
   in prison. The record further reflects that the government harassed Berhe’s wife about her
   husband’s opposition activity after he had escaped from prison.
           4
             The IJ cites unpublished or out of circuit cases for this proposition that are
   distinguishable from Berhe’s case. For example, in Fessehaye v. Holder, an Eritrean citizen




                                                6
Case: 18-60706         Document: 00515646642                Page: 7        Date Filed: 11/20/2020




                                            No. 18-60706


   back to an officer or fight with a fellow service member—acts that could
   easily be characterized as mere insubordination. He instead took issue with
   a government policy, challenged that policy, and encouraged others to do the
   same. By failing to address the arguably political nature of the protest and
   ensuing punishment—which involved six months of imprisonment, multiple
   interrogations about Berhe’s opposition to the government, and degrading
   treatment—the IJ and BIA’s opinions risk implying that punishment for
   military insubordination can never constitute persecution on account of a
   protected ground—an obviously erroneous result. Consequently, remand is
   appropriate.
           In so remanding, this panel does not intend to suggest that Berhe
   necessarily was persecuted on account of his political opinion, but merely that
   it was an error for the IJ to characterize Berhe’s punishment as apolitical
   without first analyzing whether the punishment was motivated at least in part
   by a protected ground. It is conceivable that the IJ considered the relevant
   evidence and concluded that the political dimension of Berhe’s protest had




   failed to show past persecution on account of his political opinion because there was
   evidence that “after his arrest . . . he was told his detainment was for improperly speaking
   out of turn to his commander in a meeting.” Here, in contrast, Berhe presented evidence
   that, while he was imprisoned, he was interrogated about his involvement in a protest
   “meant to oppose the government.” The IJ also relied on Sleman v. Holder, in which the
   court noted that the applicant’s “testimony does not compel the conclusion that he was
   mistreated in the army due to his political or religious beliefs, rather than disciplined for his
   insubordination.” 365 F. App'x 828, 829 (9th Cir. 2010). However, the opinion does not
   detail the applicant’s insubordinate acts or the punishment he received. The case is
   accordingly of little value in this analysis. Lastly, the IJ cited Ntamack v. Holder, 372 F.
   App'x 407, 411 (4th Cir. 2010), but in that case the court never discussed the BIA’s finding
   with respect to past persecution on account of political opinion, except for noting that the
   BIA had concluded that the applicant had been punished for military insubordination rather
   than for his suspected political opinions.




                                                  7
Case: 18-60706      Document: 00515646642           Page: 8   Date Filed: 11/20/2020




                                     No. 18-60706


   no bearing, or at most a tangential or incidental bearing, on the punishment
   he received. But the IJ failed to make such a determination clear.
          The IJ and BIA’s failure to consider the arguably political dimension
   of Berhe’s punishment sullies its conclusions with respect to Berhe’s well-
   founded fear of future persecution as well. Berhe contends that the panel
   failed to review the BIA and IJ’s conclusion that he would not be persecuted
   for violating Eritrea’s travel laws by leaving the country without permission.
   On this issue, the IJ noted without factual analysis that such punishment
   would not rise to the level of persecution. The BIA affirmed, acknowledging
   that there was some evidence of travel restrictions and related punishment,
   but that “the respondent has not persuaded us that the Immigration Judge
   erred in determining that any punishment would not be persecution on
   account of a protected ground in the Act.” The error here, however, lies in
   the fact that neither the IJ nor the BIA considered the fact that Berhe might
   be punished not merely for illegally leaving the country but in retaliation for
   his political expression on his return.
          We REMAND to the BIA for consideration of the deficiencies
   identified above.




                                             8